DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (2016/0039596) in view of Benoist (2001/0011687).
Regarding claims 1 and 16, Nelson discloses a fluid spray head comprising:
•    a body (item 800) forming a connection sleeve (802) that is adapted to receive a valve rod of a dispenser member, such as a pump or a valve, the connection sleeve being connected, via a feed duct (900), to a housing (902 surrounding) in which there extends a core (904) that defines a core side wall (cylindrical portion) and a core front wall (front wall portion);
•    a nozzle (708) engaged in the housing around the core (see figure 9), the nozzle forming a spray orifice (1100) through which the fluid leaves the spray head in the form of a spray, the spray orifice presenting a chamber outlet diameter D3 and a chamber outlet section S3 (dimensions thereof);
•    the core and the nozzle defining between them, from upstream to downstream:
•    a plurality of connection passages (1014-1020) in fluid communication with the feed duct
•    a plurality of swirl channels (1058-1064) respectively connected to the connection passages, each swirl channel presenting a channel length L1, a channel inlet having a channel inlet section SO, and a channel outlet having a channel outlet section S1 (See Fig. 16 of Nelson with additional annotations below); and
•    a swirl chamber (1040) into which the swirl channels open out, the swirl chamber defining a longitudinal axis of revolution X and presenting an axial length L2, a chamber inlet diameter D2, and a chamber inlet section S2 where the swirl channels open out, the dispenser orifice (1104. Fig. 11) forming an outlet for the swirl chamber;
and the dispenser orifice is cylindrical and presents an axial length L3.
But fails to specifically disclose wherein D3 is equal to 65% of D2, L1 is equal to 150% of D2 and the axial length L3 that is less than 30% of D3 (Claim 1) and wherein S3 is equal to 42% of S2 (claim 16).
However, Benoist teaches a swirl chamber 35/36 that converges towards the outlet orifice with a diameter that is 60% (D3 value) of the outlet (D2).  As such, the areas should be approximately in the same ratio. Benoist fails to teach the L1 is equal to 150% of D2 and the axial length L3 that is less than 30% of D3 (Claim 1) and wherein S3 is equal to 42% of S2. 
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the dimensions of the known components in the sprayer head, particularly the ratio of the outlet areas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is pressure changes within the fluid which achieves the recognized result of atomization rate (particle size adjustment), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Regarding claims 2-4, 17 and 18, as previously modified, it would have been obvious to achieve a practical ratio however, a specific value/range has not been asserted.  This would require a mere change of size of the previous scale. 
Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the dimensions to the proper size, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04.IV.A.  Though this can be argued as an optimization of size, regarding claim 4, utilizing the given dimensions shown, the length appears to be longer than 1.1mm.
Regarding claim 6, a modified Nelson further teaches wherein L2 is ≥ 80% of D2 (see figure 1 of Benoist which shows the depth of 35/36 being substantially the same or larger than D.sub.s. 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the diameter to length ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is converging length which achieves the recognized result of atomization due to converging as well as affecting the flow coming out of the radial passages, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  Essentially, for clarity, the Examiner notes by adjusting either the outlet diameter or the length the liquid must travel before exiting a constantly held diameter, affects the rotation of the liquid in the chamber and the atomization rate.
	Regarding claims 7 and 8, a modified Nelson further teaches wherein the swirl chamber includes a frustoconical portion (as taught by Benoist in figure 1) having a maximum diameter that is equal to D2 and that presents an axial length L23 that lies in the range of 30 to 60% of D2 preferably half of D2.  Benoist fails to specifically define the entire length required but does teach minimizing a portion of the length L.sub.s to be minimized from .25 to 1 or less.
	It would have been obvious to one of ordinary skill in the art at the filing date of the invention to optimize the length of the outlet to the diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the flow length to diameter which achieves the recognized result of atomization, and therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  Further regarding claim 8, a modified Nelson teaches a cylindrical portion (Benoist, d.sub.o) into which the swirl channels open out, the cylindrical portion presenting an axial length L22 that is equal to 40% of D2.  The Examiner notes that this is not defined specifically by Benoist but the same rejection of claim 7 would apply by adjusting the axial length of the d.sub.o section being within the purview of someone of ordinary skill in the art. 
	Regarding claims 9 and 10, Nelson teaches the upstream part of the channel (So) is significantly larger than the downstream part of the channel (S1) since it is converging but does not specify an exact number.
	It would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the size of the entrance area to exit area of each channel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the convergence ratio/pressure drop which achieves the recognized result of atomization, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further regarding claim 10, much like the rejection of claim 9, the values may also be optimized.
	Regarding claim 11, a modified Nelson further teaches wherein S1 is ≤ 10% of S2, such that the central area of Benoist is substantially larger than the cross sectional area of the end portion of the channel.  
	It would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the area of the channel exiting to the swirl chamber channel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is essentially the venturi effect which achieves the recognized result of increased turbulence upon the sudden exiting to a larger channel, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
	Regarding claim 12, Nelson further discloses wherein the inlet channel forms a rounded wall (figure 10, 1054, etc.) so that the fluid passing through the connection passages is deflected along the rounded wall into the respective channel of the plurality of swirl channels.
	Regarding claim 13, Nelson further discloses wherein the core side wall is cylindrical and the front wall is a plane (see figure 9).
Regarding claim 14, Nelson teaches a method of applying fluid comprising a shear thinning fluid using the spray of claim 1.
Regarding claim 19, Nelson further discloses wherein the channel has a straight (flat) wall along a flow path extending from the channel inlet to the channel outlet and wherein the channel length is measured as a straight line along the straight wall from the channel inlet to the channel outlet (See Fig. 16 of Nelson with additional annotations below).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (2016/0039596) in view of Benoist (2001/0011687) in further view of Dring (2015/0351519).
Regarding claim 15, a modified Nelson fails to disclose utilizing xanthan gum.
However, in the same field of endeavor it is widely known as taught by Dring to utilize xanthan gum in spraying apparatuses (par. 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize xanthan gum in a sprayer as a matter of obvious design choice based on the intended use of the sprayer with regard to a known list of materials that may be sprayed.

    PNG
    media_image1.png
    526
    881
    media_image1.png
    Greyscale



 
Response to Arguments
With respect to claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the Applicant argument is persuasive. The rejection is hereby withdrawn.
Applicant's arguments filed on September 19, 2022 have been fully considered but they are not persuasive. Applicant argues that the stated rationale is conclusory, citing to no teaching the prior art and alleging instead routine optimization. The Examiner respectfully disagrees. As clearly elaborated above, the Examiner noted that a particular parameter must be recognized as a result effective variable, in this case, that parameter is pressure changes (by varying both the L1 and L3) within the fluid which achieves the recognized result of atomization rate (particle size adjustment), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). It is well known in the (spraying and nozzle) art to adjust the dimensions of the known components in the sprayer head, particularly the ratio of the outlet areas to achieve a desire spray pattern or atomization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  
In the spraying and nozzle art, to adjust the dimensions to the proper size, thus changing the pressure difference of the flow to achieve a desire spray pattern or atomization is well known. It has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04.IV.A.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        October 18, 2022